DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 12-16 directed to an invention non-elected without traverse.  Accordingly, claims 12-16 been cancelled.


Allowable Subject Matter
Claims 1-9, 11, 17, 18, 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 11 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a microelectronic device comprising:the semiconductor dice including a high power die positioned adjacent to another die, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Kang(USPGPUB DOCUMENT: 2008/0212288) discloses in Figs 4B & 4J, (Fig 4J rotated 180 degrees), see modified figure in office action,  a microelectronic device comprising: one or more dice(10)[0022 of Kang] over a substrate(62/64/66/20/50)[0022,0035 of Kang] (Under broadest reasonable interpretation, the term “substrate” presently considered to be met by 62/64/66/20/50 
a lid(40)[0022 of Kang] extending over the one or more dice(10)[0022 of Kang], enclosing the one or more
dice(10)[0022 of Kang] between the lid(40)[0022 of Kang] and the substrate(62/64/66/20/50)[0022,0035 of Kang] and defining a volume(42)[0022 of Kang] between the one or more dice(10)[0022 of Kang] and the lid(40)[0022 of Kang]; the lid(40)[0022 of Kang] comprising at least one fill aperture(44)[0028 of Kang](30 can be supplied to the cavity through 44) and at least one vent aperture(46)[0028 of Kang](to prevent the void from being generated); and at least one fill dielectric material(THERMAL INTERFACE MATERIAL 30)[0031 of Kang] substantially filling the volume(42)[0022 of Kang] between the one or more dice(10)[0022 of Kang] and the lid(40)[0022 of Kang] but does not disclose the semiconductor dice including a high power die positioned adjacent to another die.  Therefore, it would not be obvious to make the microelectronic device as claimed.

Claims 17,18,20,21 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electronic system comprising: a die stack including over a substrate, the die stack including a high power semiconductor die stacked adjacent to another semiconductor die, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Kang(USPGPUB DOCUMENT: 2008/0212288) discloses in Figs 4B & 4J, (Fig 4J 
a die(10)[0022 of Kang] over a substrate(62/64/66/20/50)[0022,0035 of Kang] (Under broadest reasonable interpretation, the term “substrate” presently considered to be met by 62/64/66/20/50 since a substrate may be one layer underneath another layer that provides support and since 62/64/66/20/50 provides the surface of which something is deposited on it, 62/64/66/20/50 may be interpreted as a ‘substrate’);
a lid(40)[0022 of Kang] over the die(10)[0022 of Kang], the lid(40)[0022 of Kang] substantially enclosing the die(10)[0022 of Kang] between the lid(40)[0022 of Kang] and the substrate(62/64/66/20/50)[0022,0035 of Kang] and defining a space(42)[0022 of Kang] between the die(10)[0022 of Kang] and the lid(40)[0022 of Kang]; and
a thermally conductive fill dielectric material(THERMAL INTERFACE MATERIAL 30)[0031 of Kang] substantially filling the space(42)[0022 of Kang] between the die(10)[0022 of Kang] and the lid(40)[0022 of Kang] but does not disclose a die stack including over a substrate, the die stack including a high power semiconductor die stacked adjacent to another semiconductor die.  Therefore, it would not be obvious to make the microelectronic device as claimed.

Claims 22-24 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a lidded microelectronic device comprising: a die stack electrically coupled to a substrate, the die stack including a high power die stacked adjacent to another die, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record 
a lid(40)[0022 of Kang] coupled to the substrate(62/64/66/20/50)[0022,0035 of Kang], the lid(40)[0022 of Kang] defining a volume(42)[0022 of Kang] over and around the die(10)[0022 of Kang]  ; and a thermally conductive fill dielectric material(THERMAL INTERFACE MATERIAL 30)[0031 of Kang] substantially filling the volume(42)[0022 of Kang] but does not disclose a die stack electrically coupled to a substrate, the die stack including a high power die stacked adjacent to another die.  Therefore, it would not be obvious to make the microelectronic device as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819